DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 8/20/2021. Claims 51-55, 57-61, 63-67, and 69-71 are presented for examination.

Allowable Subject Matter
2.    Claims 51-55, 57-61, 63-67, and 69-71, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Osman et al. (US 20140364212) discloses a method for presenting additional content in a virtual reality environment on a heads up display showing main content without interfering with a user’s viewing of the main content (see figure 4C, paragraphs 139-140) , comprising: generating for display main content in a first portion of a heads up display, wherein the first portion corresponds to a foreground area of a visual field of a user (see figure 4A, and paragraph 139: "Figure 4A illustrates a three-dimensional game space of a game that is rendered on the user's 108 HMD screen"); detecting an occurrence in the user’s physical surroundings (e.g., detecting the movement of the heads-mounted display using the accelerometer and/or the HMD….accelerometer; see paragraph 28; and detecting that the user wearing the HMD walks forward…. And gaze in shift downward, see paragraph 139); and in response to 
Osman2 (US 20160214015) discloses: “The method includes changing view directions into the interactive scenes based on changes in the orientation direction of the HMD, such that movements of the head of the user causes the changes in the view directions into the interactive scenes. The method further includes receiving images of a real world space using a camera of the HMD. The camera of the HMD is configured to capture a location of real world objects in the real world space relative to the user of the HMD. The method includes detecting that at least one real world object is becoming proximate to the user of the HMD and generating a warning or message to be presented to the HMD, the warning or message indicating that the user is likely to bump or contact the at least one real world object.” See abstract
Yamagishi et al. (USPN 9599818) discloses  “An obstacle detecting unit detects an obstacle for a user wearing a head mounted display from an image of the outside world. A distance calculating unit calculates the distance from a detected obstacle to the user wearing the head mounted display. An obstacle replacing unit replaces the detected obstacle with a virtual object. A virtual object synthesizing unit generates a virtual object at a position within a virtual space displayed on the head mounted display, 
However, neither of the Osman references, or Yamagishi, nor the combination thereof discloses: in response to detecting an occurrence in the user's physical surroundings, generating for display, in a second portion of the virtual reality environment in the heads up display, additional content to assist the user in reacting to the occurrence and an option to provide user input to react to the occurrence, wherein the second portion corresponds to a peripheral area of the first visual field of the user.
These features, in combination, distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/07/2021